

115 HRES 741 IH: Expressing the sense of the House of Representatives regarding the rebuilding and resettlement of the Nineveh Plain, which is essential for preserving the homeland and heritage of Christian Assyrians (also known as Chaldean and Syriac), Yezidis and Shabaks.
U.S. House of Representatives
2018-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 741IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2018Mr. Denham (for himself, Mr. Vargas, Mr. Weber of Texas, and Mr. Hultgren) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the rebuilding and resettlement of
			 the Nineveh Plain, which is essential for preserving the homeland and
			 heritage of Christian Assyrians (also known as Chaldean and Syriac),
			 Yezidis and Shabaks.
	
 Whereas the Nineveh Plain territorially affirms the indigeneity of the Assyrian people for seven millennia, and is one of a precious few remaining regions of territorial concentration for the Christian Assyrians and as such presents a viable territorial solution to the existential crisis facing the indigenous Assyrians;
 Whereas, on October 22 and 23, 2003, through the final declaration of the Chaldean Syriac Assyrian General Conference, the Christian Assyrians declared their intention to make the Nineveh Plain a new, separate jurisdiction under Iraq’s burgeoning federal system with the express intent of actualizing their right of self-administration;
 Whereas the Iraqi Minorities Council brought together independent, elected representatives from the Shabak, Yezidi, Turkmen, and Assyrian peoples in order to combine their efforts and formally call on the Iraqi government to establish a new administrative unit (a new province) in [the] Nineveh Plain in order to live [in] peace at least since 2007;
 Whereas the United States Congress has at least twice formally legislated support for Iraqis in their efforts to create a province in the Nineveh Plain through appropriations report language in Senate Report 112–85, adopted on September 22, 2011, and Senate Report 113–195, adopted on June 19, 2014;
 Whereas the Government of Iraq, through a decision of the Council of Ministers, which is the executive branch of the Government of Iraq, initiated the process of forming a province in the Nineveh Plain (as well as Tel Afar, Fallujah and Tuz Khurmato) at the Council’s Session No. 3 of 1/21/2014;
 Whereas the Nineveh Plain province formation process was underway in mid-2014 when ISIL attacked Iraq, seizing Mosul and soon after the Nineveh Plain, thereby derailing the process;
 Whereas ISIL committed genocide and crimes against humanity against the peoples of the Nineveh Plain, killing and persecuting thousands and forcing survivors to flee their homeland;
 Whereas the Nineveh Plains Protection Unit (NPU) was established in late 2014 in response to the invasion of Mosul and the Nineveh Plain by ISIL;
 Whereas the Nineveh Plain Protection Units are part of the Iraqi Security Forces apparatus and are authorized to secure towns and villages in the Nineveh Plain by Nineveh Liberation Operations Command (NLOC);
 Whereas the Nineveh Plains Protection Units are the only Assyrian Christian force formally listed as an ally alongside United States and Coalition forces in Operation Conquest, to liberate the Nineveh Plain and Mosul from ISIL;
 Whereas ISIL was driven out of Mosul and the Nineveh plains in 2017, ending its territorial control in Iraq; and
 Whereas persecuted and displaced peoples are returning to their homeland in order to continue the establishment of a Nineveh Plain province: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States should— (1)work with the Iraqi Government, local governments, and the international community to facilitate the safe return of displaced peoples to the Nineveh Plain region;
 (2)continue to support the establishment of a self-governing province in the Nineveh Plain, in accordance with the Government of Iraq’s decision to establish a Nineveh Plain Province through the Council of Ministers Session No. 3 of January 21, 2014;
 (3)prioritize rehabilitation efforts in war-ravaged areas like the Nineveh Plain; (4)expand partners in development and restoration to encourage involvement and empowerment of non-sectarian, indigenous, and ethnic organizations from the Assyrian and Yezidi communities to build unity among vulnerable peoples and transcend the vicious cycle of sectarian conflict in Iraq;
 (5)recognize the importance of the Nineveh Plain Protection Units in maintaining order and facilitating resettlement and reconstruction rehabilitation efforts in the Nineveh Plain region; and
 (6)work vigorously to ensure there is a home and future for vulnerable Iraqi minorities such as Assyrian, Yezidis, Shabaks, and others.
			